 

 

Exhibit 10.2.3

 

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT GRANT

 

This PERFORMANCE STOCK UNIT GRANT, dated as of February 14, 2017 (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
_____________ (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan (the “Plan”)) has adopted a 2017 Long Term
Performance Plan (“2017 LTPP”) pursuant to which designated employees will be
granted equity awards (collectively, the “Equity Award”) for shares of Common
Stock of the Company, par value $0.01 per share (the “Company Stock”);

WHEREAS, the Equity Award is comprised of three separate grants: a restricted
stock unit and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2017 LTPP and to grant the Participant an Equity Award under
the 2017 LTPP; and

WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2017 LTPP shall be
issued under the Plan, and the terms and conditions of the performance stock
unit grant that may be earned based on performance goals relating to compounded
earnings per share, as set forth in Exhibit A attached hereto, shall be
memorialized in this grant (the “Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1.

Grant of Performance Stock Units. Subject to the terms and conditions set forth
in this Grant and the Plan, the Company hereby grants to the Participant
_________ performance stock units (the “Performance Units”). The Performance
Units are contingently awarded and will be earned and distributable if and only
to the extent that the Performance Goals (as defined below) and other conditions
set forth in this Grant are met. Each Performance Unit shall be a phantom right
and shall be equivalent to one share of Company Stock on the applicable payment
date, as described in Paragraph 5 below. The number of Performance Units set
forth above is equal to the target number of shares of Company Stock that the
Participant will earn for 100% achievement of the Performance Goals described in
this Grant (the “Target Award”).

2.

Performance Unit Account. The Company shall establish and maintain a Performance
Unit account as a bookkeeping account on its records (the “Performance Unit
Account”) for the Participant and shall record in such Performance Unit Account
the number of Performance Units granted to the Participant. The Participant
shall not have any interest in any fund or specific assets of the Company by
reason of this grant or the Performance Unit Account established for the
Participant.

--------------------------------------------------------------------------------

 

 

 

3.

Performance Goals.

(a)Unless a Change of Control (as defined below) occurs prior to the end of the
Performance Period (as defined below), the distribution of the shares of Company
Stock attributable to the Performance Units is contingent upon achievement of
the performance goals set forth in Exhibit A attached hereto (the “Performance
Goals”) and the Participant satisfying the continuation of employment and
service with the Employer (as defined in the Plan) requirement described in
Paragraph 4 below.

(b)As soon as administratively practicable following the end of the Performance
Period (as defined in Section 3(d) below), the Committee will determine whether
and to what extent the Performance Goals have been met and certify the number of
Performance Units the Participant has earned, if any. Except as described in
Paragraph 4 below, the Participant must be employed by, or providing service to,
the Employer on the last day of the Performance Period in order to earn the
Performance Units.

(c)If a Change of Control occurs prior to the end of the Performance Period,
then the Performance Period will end on the date of the Change of Control and
the Performance Units will be deemed earned at the Target Award level as of the
date of the Change of Control (the “Change of Control Date”). For purposes of
this Grant, the term “Change of Control” shall mean as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations.

(d)For purposes of this Grant, the term “Performance Period” shall mean the
three (3)-year period beginning on January 1, 2017 and ending December 31, 2019.

4.

Termination of Employment or Service.

(a)If, at least one year after the beginning of the Performance Period, but
prior to the end of the Performance Period, the Participant ceases to be
employed by, or provide service to, the Employer on account of any reason other
than a termination for Cause (as defined below), the Participant will earn a
pro-rata portion of the Performance Units, if the Performance Goals and the
requirements of this Grant are met as of the last day of the Performance Period.
The pro-rata portion earned will be equal to the number of Performance Units
that would have been earned if the Participant had remained employed through the
last day of the Performance Period, multiplied by a fraction, which fraction
shall be equal to (i) 1/3, if the Participant’s employment or service with the
Employer terminates on or after January 1, 2018, but prior to January 1, 2019;
(ii) 2/3, if the Participant’s employment or service with the Employer
terminates on or after January 1, 2019, but prior to January 1, 2020; and
(iii) 3/3, if the Participant’s employment or service terminates with the
Employer on or after January 1, 2020. If the Participant ceases to be employed
by, or provide service to, the Employer for any reason other than on account of
Cause, the prorated number of Performance Units will be distributed in
accordance with Paragraph 5.  

(b)If at any time prior to the earlier of January 1, 2018 or a Change of
Control, the

2

--------------------------------------------------------------------------------

 

 

 

Participant’s employment or service with the Employer is terminated by the
Employer on account of any reason or no reason or by the Participant for any
reason or no reason, all of the Performance Units subject to this Grant shall be
immediately forfeited as of the date of the Participant’s termination of
employment or service with the Employer and the Participant shall not have any
rights with respect to the distribution of any portion of the Performance Units.

(c)If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the Performance Goals. For
purposes of this Grant, the term “Cause” shall mean a finding by the Committee
that the Participant (i) has breached his or her employment or service contract
with the Employer, if any; (ii) has engaged in disloyalty to the Employer,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty; (iii) has disclosed trade secrets or confidential
information of the Employer to persons not entitled to receive such information;
(iv) has breached any written noncompetition or non-solicitation agreement
between the Participant and the Employer; or (v) has engaged in such other
behavior detrimental to the interests of the Employer as the Committee
determines.

5.

Time and Form of Payment with Respect to Performance Units. Unless an election
is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned as described in
Paragraphs 3 and 4 above within seventy (70) days following the earlier of
(a) January 1, 2020 (the “Distribution Date”), or (b) the Change of Control
Date. The Performance Units will be distributed in shares of Company Stock, with
each Performance Unit earned equivalent to one share of Company Stock. Any
Performance Units not earned because of the failure to attain the Performance
Goals and service condition will be forfeited.

6.

Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Performance Units that are earned, plus dividend
equivalents earned on such Performance Units as described in Paragraph 7 below,
to a later date, provided that (a) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (b) the
deferred Distribution Date cannot be earlier than five (5) years from the
original Distribution Date under Paragraph 5 above (or five (5) years from the
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made), and (c) the election must be made no less than twelve (12) months prior
to the date of the Distribution Date (twelve (12) months prior to the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made). To defer the Distribution Date, the Participant must elect to defer 100%
of the Performance Units, including corresponding dividend equivalents, earned
by the Participant under this Grant, as well as 100% of the other performance
stock units, including corresponding dividend equivalents, earned by the
Participant under the 2017 LTPP, and complete the deferral election form
provided to the Participant by the Committee. If the Participant desires to make
a further deferral, the Participant must make such election on a separate form
provided by the Committee for such purpose. Any such election shall be made in
accordance with section 409A of the Code and any corresponding guidance and
regulations issued under section 409A of the Code. Notwithstanding a
Participant’s election pursuant to this

3

--------------------------------------------------------------------------------

 

 

 

Paragraph, if the Change of Control Date occurs prior to the Deferred Date, the
distribution of the Participant’s earned Performance Units, plus corresponding
dividend, equivalents will be the Change of Control Date. If a Distribution Date
is delayed one or more times pursuant to this Paragraph 6, the new Distribution
Date shall be referred to as the “Deferred Date.”

7.

Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected) or the Change of Control Date, if any dividends are
paid with respect to the shares of Company Stock, the Company shall credit to a
dividend equivalent account (the “Dividend Equivalent Account”) the value of the
dividends that would have been distributed if the Performance Units credited to
the Participant’s Performance Unit Account as of the date of payment of any such
dividend were shares of Company Stock. At the same time that the Performance
Units are converted to shares of Company Stock and distributed to the
Participant, the Company shall pay to the Participant a lump sum cash payment
equal to the value of the dividends credited to the Participant’s Dividend
Equivalent Account; provided, however, that any dividends that were credited to
the Participant’s Dividend Equivalent Account that are attributable to
Performance Units that have been forfeited as provided in Paragraph 3 and 4
above shall be forfeited and not payable to the Participant. No interest shall
accrue on any dividend equivalents credited to the Participant’s Dividend
Equivalent Account.

8.

Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control (as defined in the Plan) shall apply to
the Performance Units, and, in the event of a Change of Control, the Committee
may take such actions as it deems appropriate pursuant to the Plan and is
consistent with the requirements of section 409A of the Code.

9.

Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that, with respect to any right to distribution pursuant to the
Plan or this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant, not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.

10.

Restrictions on Issuance or Transfer of Shares of Company Stock.

(a)To the extent permitted by Code section 409A, the obligation of the Company
to deliver shares of Company Stock upon the Participant earning the Performance
Units shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

(b)The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

4

--------------------------------------------------------------------------------

 

 

 

(c)As a condition to receive any shares of Company Stock upon conversion of the
earned Performance Units, the Participant agrees:

(i)to be bound by, and to comply with, the Company’s policies and practices (as
they may be in effect from time to time) regarding the restrictions or
limitations on the transfer of such shares, and understands that the Participant
may be restricted or prohibited at any time and/or from time to time from
selling, transferring, pledging, donating, assigning, margining, mortgaging,
hypothecating or otherwise encumbering the shares in accordance with such
policies and practices, including without limitation the Company’s Personal
Securities and Insider Trading Policy; and

(ii)that any shares of Company Stock received by the Participant upon the
distribution of the earned Performance Units pursuant to this Grant shall be
subject to the restrictions set forth in the Company’s Executive Stock Ownership
Guidelines and Executive Stock Retention Requirements, effective as of March 4,
015 (and as they may be amended, restated, supplemented and interpreted) and any
applicable clawback or recoupment policies and other policies that may be
implemented by the Company’s Board of Directors or a duly authorized committee
thereof, from time to time.

11.

Participant Undertaking.  The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant.

12.

Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. In the event of any contradiction,
distinction or difference between this Grant and the terms of the Plan, the
terms of the Plan will control. Except as otherwise defined in this Grant,
capitalized terms used in this Grant shall have the meanings set forth in the
Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder.  By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant, (ii) to be bound by the determinations and decisions of the
Committee with respect to this Grant, the Plan and the Participant’s rights to
benefits under this Grant and the Plan, and (iii) that all such determinations
and decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Participant.

13.

No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 7), or the right to vote, with respect to any Performance
Units.

5

--------------------------------------------------------------------------------

 

 

 

14.

No Rights to Continued Employment or Service. This Grant shall not confer upon
the Participant any right to be retained in the employment or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Participant’s employment or service at any time. The right of the
Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

15.

Assignment and Transfers. No Performance Units or dividend equivalents awarded
to the Participant under this Grant may be transferred, assigned, pledged, or
encumbered by the Participant and the Performance Units and dividend equivalents
shall be distributed during the lifetime of the Participant only for the benefit
of the Participant. Any attempt to transfer, assign, pledge, or encumber the
Performance Units or dividend equivalents under this Grant by the Participant
shall be null, void and without effect. The rights and protections of the
Company hereunder shall extend to any successors or assigns of the Company. This
Grant may be assigned by the Company without the Participant’s consent.

16.

Withholding. The Participant shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant may, at
the Committee’s discretion, be satisfied by having shares of Company Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

17.

Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

18.

Applicable Law. The validity, construction, interpretation and effect of this
Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

19.

Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

20.

Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A.  Notwithstanding any
provision to the contrary herein, if the Performance Units constitute “deferred
compensation” under section 409A of the Code, distributions made with

6

--------------------------------------------------------------------------------

 

 

 

respect to this Grant may only be made in a manner and upon an event permitted
by Code section 409A.  To the extent that any provision of the Grant would cause
a conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void.  In the event that it is determined not feasible
to void a provision of this Grant, such provision shall be construed in a manner
as to comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 6 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution.  Notwithstanding anything in the Plan or the Grant to the
contrary, the Participant shall be solely responsible for the tax consequences
of this Grant, and in no event shall the Company have any responsibility or
liability if this Grant does not meet any applicable requirements of Code
section 409A.

21.

Severability.  In the event one or more of the provisions of this Grant should,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability will not affect any other
provisions of this Grant, and this Grant will be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]




7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

AMERICAN WATER WORKS COMPANY, INC.

 

By:Susan N. Story

[g201705032006125374099.jpg]

Its:  President and CEO

8

--------------------------------------------------------------------------------

 

 

 

“PSU GRANT B – EPS”

EXHIBIT A

PERFORMANCE GOAL

 

To satisfy the provisions under 162m, a “plan within a plan” approach, using a
threshold goal of positive net income, on a GAAP basis over the period 1/1/2017
to 12/31/2019, to fund the payout pool.  

Once threshold performance has been achieved, the LTPP pool funds up to the 200%
maximum allowed per participant under the “inside” plan, as outlined
below.  Negative discretion may be applied by the Committee based on the
performance of the “inside” plan criteria

The number of Performance Units that may be earned shall be determined based on
the  achievement of Compounded Earnings Per Share Growth (as described below)
over the Performance Period.

Compounded Earnings Per Share (“EPS”) Growth – will be calculated based on fully
diluted EPS calculated in accordance with US GAAP as reported in the Company’s
audited consolidated financial statements adjusted to exclude all items of gain,
loss or expense for the fiscal year determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principle. The starting point for
the calculation will be adjusted EPS of $2.84 for the year ended December 31,
2016. The ending point for the calculation will be EPS for the year ended
December 31, 2019, adjusted to exclude all items of gain, loss or expense for
the fiscal year determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principle.

As soon as administratively practicable following the end of the Performance
Period, the Committee will certify the level of achievement of the Compounded
EPS Growth.

9

--------------------------------------------------------------------------------

 

 

 

The award scale for Compounded EPS Growth is as follows:

 

 

 

 

 

 

Compounded EPS Growth

 

Actual
Compounded
Growth

  

Target Award


 

12.0% or more

 

 

200%

 

 

 

 

 

 

10.0%

  

 

175%

 

 

 

 

 

 

7.8%

  

 

      100%

 

 

 

 

 

 

6.0%

  

 

        25%

 

 

 

 

 

 

      <= 5.99%

  

 

    0%

 

If actual achievement of the Performance Goal do not meet threshold performance
(i.e., less than 6.0% for Compounded EPS Growth, then that Performance Goal will
be reflected in the final result for determining the number of earned
Performance Units at its assigned weighting with a 0%. The maximum award that
may be earned for each Performance Goal is capped at 200%, and the maximum award
that may be earned by the Participant is capped at 200% of the Target Award.

Example:

The following is an example calculation for a Participant with a Target Award of
1,000 Performance Units:

Earnings Per Share

 

 

 

 

 

 

 

 

 

 

 

  

12/31/2016

 

 

12/31/2019

 

 

  

Adjusted

 

 

Illustration

 

 

 

 

Adjusted diluted earnings per share from continuing operations

  

$

2.84

 

 

$

3.06

  

 

  

 

 

 

 

 

 

 

Compounded annual growth rate

  

 

 

 

 

 

8.06%

 

 

  

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

 

 

Earned Performance Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Achievement

 

 

Award

 

 

Weighting

 

 

Weighted
Payout

 

 

 

 

 

 

Compounded Earnings Per Share Growth

  

 

  8.06%

 

 

        

109.4%

 

 

 

100%

 

 

 

109.4%

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In this example, the individual who was awarded a Target Grant of 1,000
Performance Units would earn 1,094 Performance Units (1,000 x 1.094), which is
convertible into an equivalent number of shares of Company Stock assuming all
other terms and conditions of the Grant have been satisfied.

11